Fourth Court of Appeals
                                         San Antonio, Texas
                                               October 21, 2015

                                              No. 04-15-00405-CV

                                              David GILLESPIE,
                                                   Appellant

                                                v.
                                             A.L. /s
                               A.L. HERNDEN and Frederick R. Zlotoucha,
                                            Appellees

                        From the 408th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2013-CI-10278
                             Honorable Cathleen M. Stryker, Judge Presiding

                                                  ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to November 4, 2015.

                                                                        PER CURIAM

      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              Kimberly S. Keller                           Richard A. Sparr Jr.
                 No. 120                                      Sparr & Geerdes
                 Boerne, TX 78006-2805                        1313 NE Loop 410 Ste 100
                                                              San Antonio, TX 78209-1529
                 Andrew E. Toscano
                 Gene Toscano Inc                             Frederick R. Zlotucha
                 846 Culebra Rd Ste 104                       Law Office of Frederick R. Zlotucha
                 San Antonio, TX 78201-6244                   222 E Main Plz
                                                              San Antonio, TX 78205-2717